                      IN THE UNITED STATES DISTRICT COURT
                    FOR THE SOUTHERN DISTRICT OF GEORGIA
                                  AUGUSTA DIVISION

DEMARCUS WHITAKER,              )
                                 )
           Plaintiff,            )
                                 )
      v.                         )                       CV 118-141
                                 )
THE BOARD OF REGENTS OF THE      )
UNIVERSITY SYSTEM OF GEORGIA;    )
MICHELE REED; GINA THURMAN;     )
QUINCY BYRDSONG; DONNA WEAR;     )
TRACY WOODS; CLAY SPROUSE;       )
and ANGELICA HARDISON,           )
                                 )
           Defendants.           )
                            _________

                                         ORDER
                                         _________

       All Defendants who have appeared in this case move to stay discovery pending

resolution of their motion to dismiss the amended complaint. Recently added Defendants

Clay Sprouse and Angelica Hardison have not appeared. (See doc. no. 29; doc. no. 30, p.1 &

n.1.) For the reasons set forth below, the Court GRANTS the request for a stay. (Doc. no.

31.)

       The “[C]ourt has broad inherent power to stay discovery until preliminary issues can be

settled which may be dispositive of some important aspect of the case.” Feldman v. Flood, 176

F.R.D. 651, 652 (M.D. Fla. 1997). Before deciding to stay discovery, the Court should:

       balance the harm produced by a delay in discovery against the possibility that
       the motion will be granted and entirely eliminate the need for such discovery.
       This involves weighing the likely costs and burdens of proceeding with
       discovery. It may be helpful to take a preliminary peek at the merits of the
       allegedly dispositive motion to see if on its face there appears to be an
       immediate and clear possibility that it will be granted.
Id. (internal citation and quotation omitted).

       Based on a preliminary peek at the defense motion, the Court finds an immediate and

clear possibility of a ruling “which may be dispositive of some important aspect of the case.”

Indeed, some or all of the claims against the moving Defendants may be dismissed, and the

scope of discovery may be drastically limited. When balancing the costs and burdens to the

parties, the Court concludes discovery should be stayed pending resolution of the motion to

dismiss. See Chudasama v. Mazda Motor Corp., 123 F.3d 1353, 1367 (11th Cir. 1997)

(“Facial challenges to the legal sufficiency of a claim or defense, such as a motion to dismiss

based on failure to state a claim for relief, should, however, be resolved before discovery

begins.” (footnote omitted)); see also Moore v. Potter, 141 F. App’x 803, 807-08 (11th Cir.

2005) (per curiam) (“[D]elaying a ruling on the motion to dismiss ‘encourages abusive

discovery and, if the court ultimately dismisses the claim, imposes unnecessary costs . . . .

[A]ny legally unsupported claim that would unduly enlarge the scope of discovery should be

eliminated before the discovery stage, if possible.’”).

       Thus, the Court STAYS all discovery in this action pending resolution of Defendants’

motion to dismiss the amended complaint. Should any portion of the case remain after

resolution of the motion, the parties shall confer and submit a Rule 26(f) Report, with proposed

case deadlines, within seven days of the presiding District Judge’s ruling.

       SO ORDERED this 28th day of October, 2019, at Augusta, Georgia.




                                                 2
